791



              OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN


@ALLIc MA””
#.lmm”.-



    fionorable kilterPetreh
    couzity Jatolney
   -~errvlJ.b,
             hm08
Eoa. %lter   Peteoh, Pago Is



          The Conat:tutIon c:znta'lnsnc other provi4lons relating
to the exemption of publio property from taxation thar. the pro-
vlaloas sentioned above. ~urthez!&or4, the atatut44 h&v4 uot at-
tempted to cxtend axaptlon iron taxat?on to bonds 01 the kind
wblch you rantion. krtlale 7145, hevlsod Civil Statutes, provides
that 'all propsrty, coal, personal or m&red, exoept such a4 mey be
hanlnaftar oxpmesly exelopted, I4 sub&at to Caxatlon,cd the
sauceshall be mndered and llat4d a6 her4In presor?bed.*
          hrtiOl4 7147, *.vIeed tit11 Statutes,doolarae that "per-
40~1 property for the purposss ot taxation oh41 be conetrued to
Include all . . . bonds and other av1denaes of debt. . .*

          fn rwtheranoe or the Constitution,  kwoie vlso, E4vIm1d
Cl611 Ftatutso, dosorlbos property wkloh ahall be exempt fron taxa-
tion. Ceatione 4 and S of mid Artlole ‘II50 Tehte    to the WimptlOn
extended to publia property and to oounty bulldin(rs. Ev4n it *he
Coastltutloa authorlaqd,  then la no la-go    in maid ArtloloOl80
which would withdrawbonds of       the OhbCtOr    under dlsoussion   tros
tht!.p0ti8iOna   Or hTtiOi0   714?, heV%SSd Civil   st&Ut4&      Our answer
to your cu48tIon foll.o~s thst such bond4 am          eubj4ot to   personaL
property tax.
                                           Your8 vary     truly




ORLrl                                      COMM”TEE




   APPROVEDAWG 11, 1939



   ATTORNEYG?ZNERAL
                  OF TEXAS